     Case 3:20-cv-00246-H-AGS Document 35 Filed 04/20/20 PageID.286 Page 1 of 2


1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   ASHLEY R. VUZ, an individual,                         Case No.: 3:20-cv-00246-H-AGS
14                                        Plaintiff,
                                                           ORDER DENYING AS MOOT
15   v.                                                    DEFENDANTS’ MOTION TO
     DCSS III, INC., a California corporation              DISMISS
16
     dba GOSSIP GRILL, et al.,
17                                                         [Doc. No. 22.]
                                       Defendants.
18
19
20         Currently pending before the court is Defendants’ motion to dismiss. (Doc. No. 22.)
21   On March 27, 2020, Defendants filed their motion to dismiss. (Id.) On April 17, 2020,
22   Plaintiff filed an amended complaint. (Doc. No. 33.) “A party may amend its pleading once
23   as a matter of course . . . 21 days after service of a motion under Rule 12(b), (e), or (f) . . .
24   .” Fed. R. Civ. P. 15(a)(1)(B). Plaintiff therefore had a right to file an amended complaint
25   without leave of the court.
26         An amended complaint supersedes a prior complaint as a pleading. Forsyth v.
27   Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); Hal Roach Studios, Inc. v. Richard
28   Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). Therefore, where a plaintiff elects to

                                                       1
                                                                                    3:20-cv-00246-H-AGS
     Case 3:20-cv-00246-H-AGS Document 35 Filed 04/20/20 PageID.287 Page 2 of 2


1    file an amended complaint, a district court may treat an existing motion to dismiss as moot.
2          The Court DENIES AS MOOT Defendants' motion to dismiss and VACATES the
3    hearing scheduled for April 27, 2020. This order is without prejudice to Defendants moving
4    to dismiss Plaintiff's amended complaint.
5          IT IS SO ORDERED.
6    DATED: April 20, 2020
7
                                                   MARILYN L. HUFF, District Judge
8                                                  UNITED STATES DISTRICT COURT
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                3:20-cv-00246-H-AGS
